DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 1/4/2022, with respect to claims over prior art have been fully considered and are persuasive, see for example page 14 paragraph 1-2.  The 35 U.S.C. 103 rejection(s) of claims 1-6, 12-16, and 19-20 has been withdrawn. 
Examiner’s Note: Applicant has made the necessary amendments to overcome the claim objection as well. 
Allowable Subject Matter
Claims 1-4, 6-14, and 16-21 are allowed. Claims 5 and 15 have been cancelled. 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Gillan et al
The prior art, Ahuja et al (US 2018/0139199), discloses a method and authentication mechanism. A request is sent to authenticate a user of the application from a mobile device to an authentication server. The authentication server identifies a user profile for the user containing one or more authentication schemes available to authenticate the user. The authentication schemes comprise a direct scheme in which the user provides a password and a federated authentication scheme. The authentication server determines a favored authentication scheme from one or more authentication schemes available based on a policy associated with the user profile. The mobile device displays a menu showing the authentication schemes available to allow the user to select an authentication scheme. The favored authentication scheme is displayed ahead of a remainder of the authentication schemes. The authentication server verifies credentials for the user profile using the selected authentication scheme to authenticate the user.
However, the prior art, either alone or in combination does not expressly disclose:
“a hybrid authentication system, comprising: control circuitry communicatively coupled to a web application server and a public ledger that stores a smart contract associated with a user, wherein the control circuitry is configured to: receive a request from the web application server to access secure content on a resource server; control display of a set of user-selectable options on a user interface (UI) of a user device based on the received request, wherein the set of user-selectable options comprises a web-based authentication option and a wallet-based authentication option, and the wallet-based authentication option is based on the stored smart contract on the public ledger; select at least one authentication option from the displayed set of user- selectable options based on a user input over the displayed set of user-selectable options; authenticate the received request based on the selected at least one authentication option; issue an access token to the web application server based on the authentication of the received request; and construct a user profile image based on the authentication of the received request, wherein the user profile image comprises an application Uniform Resource Locator (URL) for at least one web application hosted on the web application server, an authentication type, an identity provider name, an expiration time assigned to the issued access token, and a re-certification status;” or
“a hybrid authentication system, comprising: control circuitry communicatively coupled to a web application server and a public ledger that stores a smart contract associated with a user, wherein the control circuitry is configured to: receive a request from the web application server to access secure content on a resource server; control display of a set of user-selectable options on a user interface (UI) of a user device based on the received request, wherein the set of user-selectable options comprises a web-based authentication option and a wallet-based authentication option, and the wallet-based authentication option is based on the stored smart contract on the public ledger; select at least one authentication option from the displayed set of user- selectable options based on a user input over the displayed set of user-selectable options; communicate a token request to an identity provider based on the selected at least one authentication option comprising the web-based authentication option; receive an access token based on authentication of the communicated token request; Page 2 of 16Application No. 16/570,973 Reply to Office Action of October 5, 2021 authenticate the received request based on the received access token  and issue the received access token to the web application server based on the authentication of the received request.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hertrich et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/KENDALL DOLLY/
Primary Examiner, Art Unit 2436